Citation Nr: 0409944	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for asbestosis as a result of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to January 
1955 and had later active duty for training with the Navy Reserves 
from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2003, the veteran testified at a Board videoconference 
hearing before the undersigned Veterans Law Judge held at the RO.  
A copy of the hearing transcript is associated with the record.  
At that hearing, the veteran withdrew his appeal with regard to 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Thus, only the issue described above is before 
the Board for appellate consideration.

The case will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

The veteran contends that he is entitled to service connection for 
asbestosis as a result of in-service exposure to asbestosis.  
Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by lay 
or medical evidence; and of a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

While there is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any regulations, 
VA has issued procedures on asbestos-related diseases which 
provide some guidelines for considering compensation claims based 
on exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, M21-
1.  VA must analyze the veteran's claim of entitlement to service 
connection for residuals of asbestos exposure under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the time length of exposure is not material, 
as individuals with relatively brief exposures of less than one 
month have developed asbestos-related disorders.  VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21(b)(2).

When considering VA compensation claims, VA has the responsibility 
for ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there is 
pre-service and/or post-service evidence of occupational or other 
asbestos exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed disease, 
keeping in mind the latency and exposure information noted above.  
As always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans Claims 
(Court) held that, while the veteran, as a layperson, was not 
competent to testify as to the cause of his disease, he was, 
however, competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

In the present case, the Board finds that VA's redefined duties to 
notify a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issue on appeal.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV).  In DAV, the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 
C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to 
the Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without having 
to obtain the appellant's waiver.  In September 2003, copies of an 
undated private evaluation for asbestosis performed by M. S., 
M.D., along with duplicate copies of an evaluation performed by C. 
L. J., M.D., were received from the appellant by the Board.  Since 
a waiver of initial consideration by the AOJ did not accompany the 
submission, due process requires remand of the case to the RO for 
initial consideration.

The Board further notes that the duty to assist includes obtaining 
pertinent post-service employment records, Social Security 
Administration (SSA) records, non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The veteran reported 
having served aboard the U.S.S. H. J. Thomas DDR 833 for most of 
his naval career.  Service personnel records confirm that he 
served on that destroyer between June 1952 and December 1954 and 
that during that time period he was treated for a common cold in 
March 1953.  Although his DD Form 214 reflects that he was a cook 
while in the Navy, the veteran testified that he worked in the 
boiler room 2 to 3 months of the 3 years he spent in the Navy; 
that he slept on the top bunk directly beneath a pipe wrapped with 
asbestos insulation; that when the big guns were fired flakes of 
asbestos would chip off and land on him in bed; and that his 
shipboard duties, at times, included chipping off paint or his 
presence in naval shipyards.  The veteran indicated that after 
service discharge he worked 2 to 3 years in a clothing factory and 
later worked more than 30 years installing flooring, which might 
have contained asbestosis.  He testified that he first sought 
treatment for his respiratory problems about four or five years 
ago; that his family doctor recommended that he see Dr. Allen due 
to asbestos exposure; and that he has been diagnosed with 
asbestosis, which he believes could be related to service.  It 
appears that the veteran previously received SSA disability 
benefits and that he has received treatment from both non-VA and 
VA healthcare providers.  

On remand, the RO will be asked to obtain the ship's logs from 
June 1952 to December 1954 to verify the duration of the veteran's 
assignment aboard ship and evidence relating to the location of 
the berthing (sleeping) quarters for the enlisted men.  In 
September 2001 private pulmonary medical consultation report, 
Christopher L. John, M.D., M.B.B.CH., M.R.C.P., (UK), F.R.C.P., 
F.C.C.P. indicated that there was radiological features of 
asbestos related lung disease in 1995.  However, these radiologic 
studies were not attached.  The Board feels that an attempt should 
be made by the RO to obtain a copy of the January 5, 1995 
radiologic studies and any SSA disability decision, with 
supporting medical records.  The RO should also ask the veteran to 
identity and sign releases for health care providers that have 
treated him for any pulmonary disorder since service discharge in 
1955 and to provide more detailed information of pre-service and 
post-service evidence of occupational or other asbestos exposure.  
The Board reminds the veteran that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board also notes that the September 2001 pulmonary consult 
reflects a history of 3 years exposure to asbestos over his bunk 
in the Navy, 37 years sanding down asbestos tiles, 6 years as a 
sander for the sheet-rock industry, and a 53-year smoking habit; 
and an impression that the veteran had asbestos-related lung 
disease, based on the veteran's history of extensive exposure to 
asbestos and its products, his abnormal chest X-ray, and reduced 
diffusion capacity of the lung for carbon monoxide (DLCO).  An 
undated private physician consult performed by Mark Schiefer, 
M.D., M.S. includes a recommendation for annual chest X-rays and 
spirometry and that a physical examination of the respiratory 
system be done to include pulmonary function tests (PFTs) with 
DLCO and, if indicated, exercise testing, a computed tomography 
(CT) of the chest, and medical records, industrial hygiene data, 
and additional exposure history also be obtained.  On remand, a 
spirometry, pre- and post-bronchodilator, PFTs, a CT and X-rays of 
the chest should be performed along with exercise testing, if 
indicated.  The veteran will be scheduled for an examination to 
determine the etiology, and the nature and extent, of any 
pulmonary disease found.  The examiner will be asked to provide an 
opinion as to whether any such disorder is related to service, to 
include exposure to asbestos in service, to post-service exposure 
to asbestos, or is related to the veteran's smoking.  The Board 
observes that the veteran's claim was received after June 9, 1998, 
the effective date of 38 C.F.R. § 3.300 (2003), which bars service 
connection for disabilities claimed to be due to veteran's use of 
tobacco products during service.

Accordingly, the Board finds that the case must be REMANDED to the 
RO for the following:

1.  The RO should ask the veteran to identify all VA and non-VA 
health care providers that have treated him for any lung disorder 
from January 1955 to the present.  The RO should attempt to obtain 
records from each health care provider he identifies that might 
have available records, if not already in the claims file.  In 
particular, the RO should obtain copies of the January 5, 1995 
chest X-rays and of medical records from the Little Rock VA 
Medical Center and its outpatient clinics, not already associated 
with the claims file, from July 2001 to the present.  If records 
are unavailable, please have the provider so indicate.

2.  The RO should request copies of any decision(s) and 
accompanying medical records submitted in support of the veteran's 
claim for disability benefits from the Social Security 
Administration (SSA).  If records are unavailable, SSA should so 
indicate.

3.  The RO should ask the U.S. Navy service department to provide 
copies of the ship's logs from the USS H. J. Thomas DDR 833 for 
the period from June 1952 to December 1954, to verify the duration 
of the veteran's assignment aboard ship and evidence relating to 
the location of the berthing (sleeping) quarters for the enlisted 
men.  The service department should indicate whether the veteran 
was exposed to asbestos while on active duty.  If no such opinion 
can be given, the service department should so state.

4.  The RO should send a questionnaire to the veteran asking him 
to provide detailed information on pre-service and post-service 
evidence of occupational or other asbestos exposure, to include 
names and addresses of former employers.  Then the RO should 
attempt to contact his former employers and request copies of all 
available medical records and personnel records indicating the 
veteran's job duties and any on-the-job exposure to asbestos.

5.  After completion of 1 through 4 above, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded a respiratory examination by an appropriate 
specialist to clarify the nature, time of onset, and etiology of 
any diagnosed lung disorder found to include claimed asbestosis 
(or any other asbestos-related disease).  The claims file must be 
made available to, and be reviewed by, the examiner in connection 
with the examination, and the report should so indicate.  The 
examiner should perform any tests or studies deemed necessary for 
an accurate assessment, including pulmonary function tests (PFTs), 
a spirometry, pre- and post-bronchodilator, X-rays and a computed 
tomography (CT) of the chest, and, if indicated, exercise testing.  
Such examination is to include a review of the veteran's history 
and current complaints, a review of past imaging and PFT results, 
if available, as well as a comprehensive physical evaluation.  The 
Board notes that the veteran was discharged from the Navy in 
January 1955 and that he indicated that, while serving as a seaman 
in the Navy from 1952 to 1955, he was exposed to asbestos because 
he spent 2 to 3 months in the boiler room, his duties included 
chipping paint, he slept in the top bunk underneath a pipe 
insulated with asbestos, which would flake off when the ship's big 
guns were fired.  The examination reports should include a history 
of the veteran's exposure to asbestos and nicotine use and a 
detailed account of all pathology found to be present.  On the 
basis of the examination findings, the history provided by the 
veteran, and a thorough review of the file, including all material 
received pursuant to this remand, the examiner should set forth 
all established diagnoses, expressly offer an opinion as to the 
most probable etiology and date of onset of any pulmonary disorder 
found (to include asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at least as likely as not 
(50 percent or more probability) that the diagnosed disorder(s) is 
etiologically related to: (1) the veteran's military service to 
include in-service exposure to asbestos, (2) post-service exposure 
to asbestos, and/or (3) his history of smoking.  The examiner 
should clearly outline the rationale for any opinion expressed and 
all clinical findings should be reported in detail.  If the 
examiner agrees or disagrees with any opinion of record, he/she 
should specify the reasons for such opinion.

6.  Thereafter, the RO should review the claims file and ensure 
that all notification and development necessary to comply with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent (including all provisions under 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.102, 3.159 
and 3.326(a)); as well as the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002); and the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is fully satisfied.  The 
claims file must include documentation that there has been 
compliance with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA as specifically affecting the 
issue on appeal.

7.  After completion of the above, the RO should readjudicate the 
appellant's claim, including any additional evidence obtained by 
the RO on remand.  If any determination remains unfavorable to the 
appellant, he and his representative should be provided with a 
supplemental statement of the case and be afforded an opportunity 
to respond before the case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. § 
3.655 (2003).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





